PURCHASE AGREEMENT (2200, 2222 and 2230 East Imperial Highway, El Segundo, California) This Agreement (the “Agreement”), dated as of December 17, 2007 (the “EffectiveDate”), is between Newkirk Segair L.P., a Delaware limited partnership, successor by merger to Segair Associates Limited Partnership, a Connecticut limited partnership (“Segair”) and NK-LCB Property LLC, a Delaware limited liability company (“LCB”; collectively, Segair and LCB are sometimes referred to herein as the “Seller”), and Hines REIT El Segundo LP, a Delaware limited partnership (the “Buyer”). ARTICLE 1 PURCHASE AND SALE OF PROPERTY Section 1.1Property Sold .Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, subject to the terms, covenants and conditions set forth herein, the following property (the “Property”): (a)Real Property.Fee simple title to that certain real property described in Exhibit A attached hereto and made a part hereof, together with (1) all buildings, parking lots, sidewalks, landscaping and other improvements located thereon, including without limitation, all of Seller’s interest in all mechanical systems, fixtures and equipment; electrical systems, fixtures and equipment; heating fixtures, systems and equipment; and plumbing fixtures, systems and equipment and any other improvements owned by Seller located on the real property (the “Improvements”), and (2) all of Seller’s right, title and interest in and to all rights, benefits, privileges, easements, tenements, herditaments, rights-of-way and other appurtenances thereon or in any way appertaining thereto (the “Real Property”). (b)Leases.All of Seller’s interest in and to that certain: (i) Amended and Restated Sublease Agreement dated as of June 1, 1984, by and between LCB, as successor in interest to LCB Limited Partnership, as successor in interest to Segair, as successor in interest to Elgun Leasing Corp., as landlord, and Raytheon Company, as successor in interest by merger with Hughes Aircraft Company, as tenant (“Raytheon”), as amended by First Amendment to Amended and Restated Sublease Agreement, dated as of December 20, 2002, Second Amendment to Amended and Restated Sublease Agreement dated as of March 15, 2006, and Third Amendment to Amended and Restated Sublease Agreement dated as of October 25, 2006 (collectively referred to herein as the “Raytheon Lease”), and (ii) Lease Agreement, dated as of September 12, 2006, between LCB, as landlord, and DirecTV, Inc., a California corporation, as tenant (“DIRECTV”; collectively, Raytheon and DIRECTV are sometimes referred to herein as the “Tenants”), and the Guaranty of Lease given by DIRECTV Holdings LLC, a Delaware limited liability company (collectively, the “DIRECTV Lease”; collectively, the Raytheon Lease and the DIRECTV Lease are sometimes referred to herein as the “Leases”). (c)Documents.All of Seller’s right, title and interest in and to allarchitectural and engineering plans within Seller’s possession, and service and maintenance contracts to which Seller is a party, if any, which pertain to the Property (“Documents”). (d)Personal Property.Any personal property now or hereafter owned by Seller and situated on the Property (“Personal Property”). (e)Licenses.All permits, certificates of occupancy, approvals or other governmental authorizations possessed by Seller, if any, with regard to the operation of the Property or Personal Property (“Licenses”). Section 1.2Purchase Price . (a)The purchase price of the Property is One Hundred Twenty Million Dollars ($120,000,000) (the “Purchase Price”). (b)The Purchase Price will be paid as follows: (1)Earnest Money.Within three (3) business days after the execution of this Agreement by Seller and Buyer, Buyer shall deposit with Land America-Commonwealth Land Title Insurance Company, One Market, Spear Tower, Suite 1850, San Francisco, California 94105, Attention:Linda Rae Paul, Vice President and Senior National Commercial Closer (the “Title Company”), in good funds immediately collectible by the Title Company, the sum of Ten Million Dollars ($10,000,000.00), as earnest money (the “Earnest Money”) to be held in accordance with this Agreement, including the provisions of Section 10.16 herein.Buyer’s delivery of the Earnest Money to the Title Company within the prescribed time period is a condition precedent to the effectiveness of this Agreement; and, if Buyer fails to deliver the Earnest Money to the Title Company within the time prescribed, this Agreement will be of no further force and effect.The Earnest Money shall be held in an interest bearing account and all interest thereon shall be deemed a part of the Earnest Money.Should Buyer elect to cancel and terminate this Agreement pursuant to Section 3.3 below, then the Earnest Money will be will be returned to Buyer.If the Closing as contemplated hereunder should occur, then any cash held by the Title Company will be paid by the Title Company to Seller at the Closing, and any such cash portion of the Earnest Money will be credited against the Purchase Price payable by Buyer to Seller at the Closing.From and after the expiration of the Contingency Period (as defined herein), all of the Earnest Money will be non-refundable to Buyer in all respects; notwithstanding the foregoing, all of the Earnest Money will be refundable to Buyer if this Agreement is canceled and terminated by Buyer under Section 9.7 (“Buyer’s Closing Conditions”), Section 9.8 (“Seller’s Closing Condition”) or Section 10.1 (“Remedies”) below, or under Section 5.3 (“Title Objections”), Section 6.1 (“Casualty”) or Section 6.2 below (“Condemnation”). (2)Loan Assumption.Buyer shall assume (and receive a credit against the Purchase Price for the amount of) the outstanding principal balance of that certain promissory note dated as of November 17, 2006 (the “Note”) in the original principal balance of $55,000,000 issued by Seller to IXIS Real Estate Capital Inc. (the “Lender”) in connection with a loan made by Lender to Seller on such date (the “Loan”) (which will have a principal balance after the January 5, 2008 payment of approximately $54,220,950). (3)Balance.The balance of the Purchase Price, subject to adjustment for all credits, prorations and closing costs provided for in this Agreement, will be paid to the Title Company in cash or by wire transfer of other immediately available funds at the Closing hereunder (as defined below). Seller and Buyer acknowledge that, in order for Buyer to assume the Loan as contemplated in Section 1.2(b)(2) above, Seller must obtain the Lender’s approval for Buyer’s assumption of the Loan encumbering the Property (the “Assumption Approval”).Buyer acknowledges receipt of the Note, that certain Loan Agreement (the “Loan Agreement”) and Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing securing the Note (the “Mortgage”) and all other ancillary loan and other closing documents set forth on Schedule 1 attached hereto (collectively, the “Loan Documents”).At Closing, Buyer will pay the amounts required to be paid to Lender under Section 5.16 of the Loan Agreement (the “Transfer Provision”) in connection with the Assumption Approval request, including without limitation, an amount equal to one-half of one percent (1/2%) of the then outstanding principal balance of the Note (the “Transfer Fee”) and all other out-of-pocket costs and expenses incurred by Lender in connection therewith, including the fees and expenses of Lender’s counsel (but not Seller’s counsel fees); provided, however in the event Closing occurs after January 15, 2008, Seller will pay the Transfer Fee.In addition, Buyer will remit the application fee required by Lender upon submittal of the information required by Lender in evaluating the Assumption Approval request.Buyer hereby agrees to cooperate and promptly deliver (but in all events no later than three (3) business days after receiving written request therefor) all information concerning Buyer reasonably required by Lender to evaluate the transfer request, including without limitation, all information required by the Transfer Provision; however, so long as Buyer is seeking such information with due diligence, Buyer’s failure to provide such information within the three (3) business day period shall not constitute a default hereunder.Seller hereby agrees to cooperate and promptly deliver (but in all events no later than three (3) business days after receiving written request therefor) all information concerning Seller and the Property reasonably required by Lender to evaluate the transfer request, including without limitation, all information required by the Transfer Provision; however, so long as Seller is seeking such information with due diligence, Seller’s failure to provide such information within the three (3) business day period shall not constitute a default hereunder.Buyer shall be obligated to accept the terms and conditions of the Assumption Approval if the Loan is on the same economic terms and conditions as currently exist (i.e., monthly payments of $318,349.42, interest rate of 5.675%, maturity date of December 5, 2016 and a principal balance after the January 5, 2008 payment of approximately $54,220,950), and Buyer agrees to comply, at its sole cost and expense, with the provisions of the Transfer Provision applicable to the Buyer, including without limitation, forming a so called “special purpose entity” to acquire title, the delivery of legal opinions concerning Buyer as the Lender may reasonably require, and Buyer (or other credit worthy affiliate) assuming the obligations under any existing guaranty or indemnity agreements accruing or arising from or related to events occurring from and after the Closing.The assumption of the Loan by Buyer is also contingent upon the Lender releasing Seller and any guarantor from any and all liabilities under the Loan other than those accruing or arising from or related to events occurring prior to the Closing. ARTICLE 2 REVIEW AND INSPECTIONS Section 2.1Documents to be Delivered .To the extent not previously provided to Buyer, within two (2) business days after Buyer delivers the Earnest Money to the Title Company, Seller will provide Buyer with copies of the following, all of which will be provided, except as otherwise specifically provided for in Section 4.1 herein or Seller’s Closing Documents, without any representations or warranties including, without limitation, any representations or warranties as to the accuracy or completeness thereof, or the fitness thereof for any particular purpose (herein collectively the “Property Information”): (a)Complete copies of the Leases. (b)To the extent in Seller’s possession, copies of the Documents and the Licenses. (c)Copies of the Commitment (as defined herein). (d)Any survey in Seller’s possession (the “Existing Survey”). (e)Any existing environmental reports in Seller’s possession. (f)Copies of the Loan Documents. Section 2.2Contingency Period .The period of time commencing from the date hereof and ending at 5:00 pm New York time on December 27, 2007 is referred to herein as the “Contingency Period”. Section 2.3Buyer’s Inspections and Review .From the date hereof, through the end of the Contingency Period and thereafter in the event Buyer has not terminated this Agreement during the Contingency Period, upon no less than two (2) business days advance written notice to Seller (or such shorter period of time as may be approved by Seller), and subject at all times to the rights of the Tenants and the requirements of the Leases, Buyer or its agents may make inspections, tests, surveys, audits or reviews of theProperty or the books and records of Seller related thereto, all at Buyer’s sole cost and expense, and without disturbing or interfering with the Tenants.Buyer shall also be permitted to interview the Tenants under the Leases, accompanied by the Seller (if the Seller so chooses), upon no less than two (2) business days advance written notice to Seller, at a time and place agreed to by the Tenants.Seller will allow Buyer and its agents reasonable access, upon such prior notice, to the Property or such books and records for said inspections.Buyer agrees to repair any physical damage to the Property caused by Buyer’s activities under this Section, which obligation of Buyer will survive any termination of this Agreement.Prior to, and as a condition to any entry on the Property by Buyer or its agents for the purposes set forth in this Section 2.3, Buyer shall deliver to Seller a certificate of insurance evidencing commercial general liability coverage (including coverage for contractual indemnities) with a combined single limit of at least $1,000,000.00 per occurrence and $2,000,000.00 aggregate, together with at least $5,000,000.00 excess and/or umbrella insurance for any and all claims, in a form reasonably acceptable to Seller, covering any activity, accident or damage arising in connection with Buyer or agents of Buyer on the Property, and naming Seller and the Tenants as an additional insureds. Section 2.4Environmental Inspections .The inspections under Section 2.3 may include non-invasive Phase I environmental inspections of the Property (including air quality sampling), but no Phase II environmental inspections or other invasive inspections or sampling of soil, ground water or construction materials will be performed without prior written consent of Seller, which consent may be withheld in Seller’s sole discretion, and if consented to by Seller, the proposed scope of work and the party who will perform the work will be subject to Seller’s approval.Buyer will deliver to Seller without representation or warranty (at no cost to Seller) copies of all environmental reports prepared by or for Buyer. Section 2.5Entry and Indemnity .In connection with any entry by Buyer, or its agents, employees or contractors onto the Property, Buyer will give Seller reasonable advance notice of such entry and will conduct such entry and any inspections in connection therewith (a) during normal business hours to the extent practical, (b) so as to minimize, to the greatest extent possible, interference with Seller’s business and the business of the Tenants, (c) in compliance with the Leases and Tenants’ requirements and all applicable laws, and (d) otherwise in a manner reasonably acceptable to Seller. Buyer will indemnify and hold Seller harmless from and against any costs, damages, liabilities, losses, expenses, liens or claims (including, without limitation, court costs and reasonable attorneys’ fees and disbursements) arising out of or relating to any entry on the Property by Buyer, its agents, employees or contractors in the course of performing the inspections, testings or inquiries provided for in this Agreement, including, without limitation, any damage to the Property; provided that Buyer will not be liable to Seller solely as a result of the discovery by Buyer of a pre-existing condition on the Property except to the extent the activities of Buyer, its agents, representatives, employees, contractors or consultants exacerbate the condition. Buyer’s indemnification obligations under this Section 2.5 will survive any cancellation or termination of this Agreement for a period of one (1) year. ARTICLE 3 CONDITIONS Section 3.1Buyer’s Contingencies .Buyer’s obligations to Close and purchase the Property are contingent upon the waiver or satisfaction of each of the following conditions precedent by the end of the Contingency Period: (a)Environmental.At Buyer’ sole cost, Buyer will have reviewed any existing Phase I Report, and will have obtained such environmental assessments and studies of the Property as deemed necessary by Buyer, disclosing that the environmental condition of the Property is acceptable to Buyer, in its sole discretion. (b)Inspection.Buyer will have determined, based on the inspections provided in Section 2.3, and the review of the Property Information provided under Section 2.1, that the Property is acceptable to Buyer, in its sole discretion. (c)Permitted Encumbrances.Buyer will have determined that the title exceptions disclosed by the Commitment (as defined herein) are acceptable to Buyer, in Buyer’s sole discretion. Section 3.2Cooperation .Seller and Buyer agree to use their good faith efforts to cooperate with and assist each other in attempting to satisfy each of the foregoing contingencies.Without limiting the foregoing, Seller will submit the form of tenant estoppel certificates to the Tenants as contemplated by Section 9.7 herein for Tenants’ review, completion and execution promptly after the Effective Date, and Seller will use its commercially reasonable efforts to obtain such certificates as soon as practical thereafter; provided, however this act by Seller places no duty or obligation upon Seller except to deliver the form of tenant estoppel certificates with such request as provided above and use reasonable efforts to obtain the same on or before Closing. Section 3.3Approval; Non-Satisfaction .Buyer may waive the satisfaction of any one or more of the foregoing contingencies, in Buyer’s sole discretion. If at any point prior to the end of the Contingency Period Buyer determines that any of the contingencies specified in Section 3.1 above will not be satisfied or (if waivable) waived by the expiration of the Contingency Period or the Property is found to be unsatisfactory to Buyer, in its sole judgment and discretion, for any reason, then Buyer may, by written notice to Seller, for no reason or any reason, cancel and terminate this Agreement (“Buyer’s Cancellation Notice”) and, upon Seller’s receipt of the Buyer’s Cancellation Notice, the Earnest Money, together with any interest accrued thereon, will be refunded to Buyer, and the parties will be mutually released from all liabilities and obligations hereunder, save and except that Buyer will promptly return to Seller all copies of the Property Information provided to Buyer, and Buyer will continue to be liable under Section 2.5 hereof. ARTICLE 4 WARRANTIES Section 4.1Representations and Warranties of Seller . Seller hereby makes the following representations and warranties to Buyer (herein collectively “Seller Warranties”): (a)Seller has been duly organized, is validly existing, and is in good standing in the State of its formation, and is qualified to do business in the State in which the Property is located.Seller has the power and authority to enter into this Agreement and all documents executed by Seller which are to be delivered to Buyer at Closing and to perform its obligations hereunder and thereunder. (b)This Agreement has been, and all documents executed by Seller which are to be delivered to Buyer at Closing will be, duly authorized, executed and delivered by Seller, and this Agreement does not and such other documents will not violate any provision of any agreement or judicial order to which Seller is a party or to which Seller or the Property is subject.This Agreement constitutes a legal, valid and binding obligation of Seller in accordance with its terms, subject to equitable principles and principles governing creditors’ rights generally. (c)True and complete copies of all documents comprising the Raytheon Lease have been provided by Seller to Buyer as part of the Property Information.The Raytheon Lease is in full force and effect.As of the date hereof, LCB has no knowledge of any monetary defaults by Raytheon under the Raytheon Lease, and LCB has not sent written notice to Raytheon under the Raytheon Lease claiming that such tenant is in default under the terms of the Raytheon Lease.All leasing commissions due and payable with respect to the Raytheon Lease have been or will be paid prior to Closing, and there are no amounts due by LCB under the Raytheon Lease for any tenant improvements, except as set forth in Section 7 of the Second Amendment to Amended and Restated Sublease Agreement and as may be disclosed in the Raytheon Estoppel Certificate delivered by Raytheon.Except for the Raytheon Lease, DIRECTV Lease or otherwise disclosed by the Commitment, Seller has granted no other leases, licenses or other occupancy agreements with respect to the Property. (d)True and complete copies of all documents comprising the DIRECTV Lease have been provided by Seller to Buyer as part of the Property Information.The DIRECTV Lease is in full force and effect.As of the date hereof, LCB has no knowledge of any monetary defaults by DIRECTV under the DIRECTV Lease, and LCB has not sent written notice to DIRECTV under the DIRECTV Lease claiming that such tenant is in default under the terms of the DIRECTV Lease.All leasing commissions due and payable with respect to the DIRECTV Lease have been or will be paid prior to Closing, and there are no amounts due by LCB under the DIRECTV Lease for any tenant improvements, except as set forth in Section 9.23 of the DIRECTV Lease and as may be disclosed in the DIRECTV Estoppel Certificate delivered by DIRECTV. (e)There are no effective equipment leases, building service agreements, or other agreements relating to the operation of the Property to which Seller is a party except as otherwise disclosed by the Commitment. (f)Seller is not a “foreign person” as defined in Section 1445 of the Internal Revenue Code of 1986, as amended and any related regulations. (g)To the best of Seller’s knowledge, there is no litigation or governmental proceeding (including, but not limited to any condemnation proceeding) pending or, threatened with respect to the Property. (h)To the best of Seller’s knowledge, there is no litigation or governmental proceeding pending or, threatened with respect to Seller which impairs Seller’s ability to perform its obligations under this Agreement. (i)Seller has received no written notice within the past twelve (12) months from any governmental authority of any violation of any law applicable to the Property that has not been corrected, or is otherwise the obligation of Raytheon under the Raytheon Lease to remedy. (j)Except as set forth in the Raytheon Lease and (1) that certain Right of First Refusal, dated December 10, 1983, by and between Raytheon, and Kilroy Industries, a California corporation (“Kilroy”), (2) that certain Deed, dated as of December 20, 2002, from Raytheon to Segair, (3) that certain Purchase and Sale Agreement, dated as of December 20, 2002, by and between Raytheon and Segair, (4) that certain Deed of Trust, dated as of December 20, 2002, from Segair, as trustor, for the benefit of Raytheon, as beneficiary (“Raytheon Deed of Trust”), and (5) that certain Right of First Refusal, dated December 10, 1983, by and between Segair and Kilroy (the “KilroyROFR Agreement”), Seller has not granted and has no knowledge of any right of first refusal or other option to purchase the Property which has not been waived or expired by its terms. (k)True and complete copies of all of the Loan Documents relating to the Loan have been delivered by Seller to Buyer prior to the Effective Date. As of the Effective Date, Seller is not in default in its obligations as borrower or guarantor or indemnitor under any of the Loan Documents. (l)To Seller’s knowledge, and except as otherwise disclosed in any environmental reports obtained, delivered or made available to Buyer during the Contingency Period; (i) Seller has not received written notice from any governmental entity of any violation of any Environmental Laws (as defined in Section 4.6(d) herein) related to the Property, or of the presence or release of Hazardous Materials (as defined in Section 4.6(d) herein) on or from the Property and (ii) there are not present on the Property any Hazardous Materials or any toxic wastes, substances or materials (including, without limitation, asbestos) in violation of Environmental Laws. (m)Seller is not the subject of any existing, pending, threatened or contemplated bankruptcy, solvency or other debtor’s relief proceeding. (n)Seller is not acting, directly or indirectly for, or on behalf of, any person, group, entity or nation named by any Executive Order of the President of the United States of America (including the September 24, 2001, Executive Order Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury Department, as a terrorist, “Specially Designated National and Blocked Person,” or other banned or blocked person, entity, or nation pursuant to any law that is enforced or administered by the United States Office of Foreign Assets Control, and is not engaging in this transaction, directly or indirectly, on behalf of, or instigating or facilitating this transaction, directly or indirectly, on behalf of, any such person, group, entity or nation. (o)Seller is not a “governmental plan” within the meaning of section 3(32) of the Employee Retirement Income Security Act of 1974, as amended, and the execution of this Agreement and the sale of the Property by Seller is not, as a result of the structure and ownership of Seller, subject to state statutes regulating investments of and fiduciary obligations with respect to governmental plans. Each of the representations and warranties of Seller contained in this Section 4.1 is true as of the date of this Agreement, and will be deemed remade by Seller, and will be true in all material respects as of the date of Closing, subject in each case to any Exception Matters (as defined below). Section 4.2Enforcement .If the Closing occurs, Seller’s Warranties will survive the Closing hereunder, for the benefit of Buyer, for a period ending at 5:00 p.m. on the one (1) year anniversary of the Closing Date (the “Warranty Expiration Date”).No claim for a breach of any Seller Warranties, or the failure or default of a covenant or agreement of Seller that survives Closing, other than claims arising under Sections 7.3 and 9.6 hereof, shall be actionable or payable unless the valid claims for all such breaches collectively aggregate more than One Hundred Thousand and No/100 Dollars ($100,000.00), in which event the full amount of such claims shall be actionable.Seller will not be liable or responsible in any circumstances for any consequential damages or lost profits, and Buyer hereby releases and waives all claims for consequential damages and lost profits.If, on or prior to the Warranty Expiration Date, Buyer has not notified Seller, in writing, of any claim Buyer has against Seller for breach of any of Seller’s Warranties and commenced an action against Seller, Buyer will be forever barred and precluded from making a claim based upon any breach of the Seller’s Warranties, and Seller will be deemed released from all liabilities and obligations with respect thereto. Section 4.3No Liability for Exception Matters .As used herein, the term “Exception Matter” will refer to (i) a fact, circumstance, potential claim, or other matter disclosed to Buyer by Seller in writing before the expiration of the Contingency Period or (ii) a fact, circumstance, potential claim, or other matter actually discovered by Buyer before the expiration of the Contingency Period, that would make a representation or warranty of Seller contained in this Agreement untrue or incorrect, including matters disclosed in any Tenant Estoppel Certificate.Buyer and Seller will promptly notify each other in writing of any Exception Matter of which either obtains knowledge before the Closing.If Buyer’s obtain knowledge of any Exception Matter before the Closing, but Buyer nonetheless elects to proceed with the acquisition of the Property, Buyer will consummate the acquisition of the Property subject to and by accepting such Exception Matter and Seller will have no liability with respect to such Exception Matter, notwithstanding any contrary provision, covenant, representation or warranty contained in this Agreement. Section 4.4Seller’s Knowledge .For purposes of Seller’s Warranties whenever the phrase “to the best of Seller’s knowledge” or the “knowledge” of Seller or words of similar import are used, they will be deemed to mean and are limited to the current actual knowledge only of Lara Johnson, who is the employee of Seller with the most significant knowledge of the Property and the daily operations thereof, and John Alba, for periods prior to January 1, 2007, and not any implied, imputed or constructive knowledge of such individuals or of Seller; it being understood and agreed that such individuals will have no personal liability in any manner whatsoever hereunder or otherwise related to the transactions contemplated hereby. Section 4.5Representations and Warranties of Buyer .Buyer represents and warrants to Seller as follows: (a)Buyer has been duly organized, is validly existing and is in good standing in the State in which it was formed, and is, or will be prior to Closing, qualified to do business in the State in which the Property is located.This Agreement has been, and all documents executed by Buyer which are to be delivered to Seller at Closing will be, duly authorized, executed and delivered by Buyer. (b)Buyer represents and warrants to Seller that this Agreement and all documents executed by Buyer which are to be delivered to Seller at Closing do not and at the time of Closing will not violate any provision of any agreement or judicial order to which Buyer is a party or to which Buyer is subject.There is no action or proceeding pending or, to Buyer’s knowledge, threatened against Buyer which challenges or impairs Buyer’s ability to execute or perform its obligations under this Agreement.This Agreement constitutes a legal, valid and binding obligation of Buyer in accordance with its terms, subject to equitable principles and principles governing creditors’ rights generally. (c)Other than Seller’s Broker (as defined below), Buyer has had no contact with any broker or finder with respect to the Property. (d)Buyer is not acting, directly or, to Buyer’s knowledge, indirectly for, or on behalf of, any person, group, entity or nation named by any Executive Order of the President of the United States of America (including the September 24, 2001, Executive Order Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury Department, as a terrorist, “Specially Designated National and Blocked Person,” or other banned or blocked person, entity, or nation pursuant to any law that is enforced or administered by the United States Office of Foreign Assets Control, and is not engaging in this transaction, directly or, to Buyer’s knowledge, indirectly, on behalf of, or instigating or facilitating this transaction, directly or, to Buyer’s knowledge, indirectly, on behalf of, any such person, group, entity or nation. (e)Buyer will not use “plan assets” as defined in the Labor Department Regulations to pay the Purchase Price. Section 4.6Buyer’s Independent Evaluation .As of the expiration of the Contingency Period, Buyer will have, or will have had ample opportunities to have to the extent Buyer deems necessary: (a)Examined and inspected the Property and will know and be satisfied with the physical condition, quality, quantity and state of repair of the Property in all respects, and by proceeding with this transaction following the expiration of the Contingency Period will be deemed to have determined that the same is satisfactory to Buyer; (b)Reviewed the Raytheon Lease, the DIRECTV Lease, the Loan Documents and all other Property Information, and Buyer, by proceeding with this transaction following the expiration of the Contingency Period, will be deemed to have determined that the same and the information and data contained therein and evidenced thereby are satisfactory to Buyer; (c)Reviewed all applicable laws, ordinances, rules and governmental regulations (including, but not limited to, those relating to building, zoning and land use) affecting the development, use, occupancy or enjoyment of the Property, and Buyer, by proceeding with this transaction following the expiration of the Contingency Period, will be deemed to have determined that the same are satisfactory to Buyer; and (d)Investigated, examined and approved the presence or absence of Hazardous Materials (as defined below) in, on or under the Property, and the presence of lead-containing dust in the building, which investigations, examinations or audits will be performed or arranged by Buyer, at Buyer’s sole expense, prior to the end of the Contingency Period.For purposes of this Agreement, “Hazardous Materials” will mean inflammable explosives, radioactive materials, asbestos, asbestos–containing materials, polychlorinated biphenyls, lead, lead-based paint, radon, under and/or above ground tanks, hazardous materials, hazardous wastes, hazardous substances, mold, oil, or related materials, which are listed or regulated in the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 6901, etseq.), the Resources Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901, etseq.), the Clean Water Act (33 U.S.C. Section 1251, etseq.), the Safe Drinking Water Act (14 U.S.C. Section 1401, etseq.), the Hazardous Materials Transportation Act (49 U.S.C. Section 1801, etseq.), the Toxic Substance Control Act (15 U.S.C. Section 2601, etseq.), or any other applicable federal, state or local laws (collectively, “Environmental Laws”). Section 4.7AS-IS .EXCEPT FOR SELLER’S WARRANTIES IN SECTION 4.1 OF THIS AGREEMENT AND SELLER’S CLOSING DOCUMENTS, THIS SALE IS MADE WITHOUT REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER EXPRESS OR IMPLIED) BY SELLER.AS A MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, BUYER AGREES TO ACCEPT THE PROPERTY ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY DISCLAIMS.EXCEPT FOR SELLER’S WARRANTIES IN SECTION 4.1 OF THIS AGREEMENT AND SELLER’S CLOSING DOCUMENTS, NO WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR TOXIC SUBSTANCES, THE PRESENCE OF LEAD-CONTAINING DUST, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, THE ADA).BUYER ACKNOWLEDGES THAT BUYER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS OWN INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY.BUYER EXPRESSLY WAIVES THE BENEFITS OF SECTION 1, WHICH PROVIDES AS FOLLOWS: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” Buyer’s Initials ARTICLE 5 TITLE MATTERS Section 5.1Commitment .Seller has delivered to Buyer a current title commitment (the “Commitment”) for an ALTA Form B Owner’s Title Policy issued by the Title Company showing the status of title of the Real Property and all exceptions, including liens, encumbrances, easements, restrictions, rights-of-way, covenants, reservations and other conditions, if any, affecting the Property, together with legible copies of all documents affecting the Property and referred to in the Commitment. Section 5.2Survey .The Existing Survey of the Property has been delivered to Buyer as part of the Property Information.Buyer may have an updated survey prepared for the Property (collectively, the “Survey”), at Buyer’s sole cost and expense,to include the surveyor’s certification to Buyer and the Title Company dated subsequent to the date of this Agreement confirming that such Survey has been prepared incompliance with the most recent Survey Standards of the ALTA and ACSM. Section 5.3Title Objections .If the Commitment or the Existing Survey or Survey shows exceptions or defects that Buyer does not consent to, Buyer will provide Seller with written notice of the objections to title raised by such matters by the expiration of the Contingency Period.Buyer’s failure to make such objections within said period will constitute a waiver by Buyer of any objections to the marketability of title; provided that Buyer will be permitted to raise as title objections (within five (5) business days of Buyer’s notification thereof) matters affecting title which Buyer first becomes aware of by an amendment, update or continuation of the Commitment or Survey.If Buyer does timely provide written notice to Seller of objections to title as disclosed by the Commitment or Existing Survey (or update as aforesaid), then Seller shall provide written notice to Buyer within three (3) business days of Seller’s receipt of Buyer’s objections stating whether Seller will cure such title defects.If Seller elects to cure such title defects, then Seller will have fifteen (15) days after Buyer makes written objection to Seller to use commercially reasonable efforts to (but no obligation to) cure such defects.Seller will be deemed to have duly cured any such defects in title if Seller causes the Title Company to agree to provide Buyer, at Closing (at no cost to Buyer), with specific title insurance insuring Buyer over any loss occasioned by such defects, pursuant to an endorsement reasonably satisfactory to Buyer.If Seller has not been able to cure such title defects within fifteen (15) days from the date of written objection thereto or elects not to cure such title defects, as above provided, and Buyer does not waive the curing of such defects, then this Agreement will be voidable, at Buyer’s option, upon written notice to Seller, in which event the entire Earnest Money and interest earned thereon will be immediately refunded to Buyer.Notwithstanding the foregoing, Seller agrees to satisfy any mortgages (other than the Loan), or other liens against title to the Property of parties claiming by, through or under the Seller (but not the Tenant under the Lease) which are curable solely by the payment of money either prior to Closing or simultaneously with Closing by using proceeds from the sale, and the Raytheon Deed of Trust shall be deemed a permitted exception. ARTICLE 6 RISK OF LOSS AND INSURANCE PROCEEDS Section 6.1Casualty .The risk of loss or damage or destruction to the Property by fire or other casualty is assumed by Seller until the Closing.In the event such casualty results in damage to the Property in the amount of $1,000,000.00 or more (a “Major Casualty”), Buyer will have the option, exercisable within fifteen (15) days of Seller’s notice, of either (i) declaring this Agreement terminated in which event Title Company will refund to Buyer the entire Earnest Money whereupon this Agreement and all rights of Buyer hereunder and to the Property will terminate and neither Seller nor Buyer will have any further claim against the other (except for claims under Section 2.5, which will survive), or (ii) closing title in accordance with this Agreement and paying in full the Purchase Price, without any abatement thereof or claim against Seller for such loss or damage (except solely that Seller will credit the purchase price by the amount of its insurance deductible, if Seller maintains the property insurance), and accepting an assignment, without recourse, of Seller’s rights, if any, to any payments to be made under any applicable hazard insurance policies together with any payments under such policies made to Seller prior to the Closing and not expended to repair or replace such loss, damage or destruction.If Buyer will have failed to timely make an election pursuant to the foregoing sentence Buyer will be deemed to have elected to proceed with the purchase of the Property in accordance with (ii) above. This paragraph will govern to the extent inconsistent with any applicable law. Section 6.2Condemnation .If prior to the Closing, all of the Property will be taken by condemnation, eminent domain or deed in lieu thereof or such a taking will be threatened in writing by the applicable governmental authority having jurisdiction over the Property, this Agreement will be automatically canceled, the entire Earnest Money together with any interest thereon will be returned to Buyer and thereupon neither party will have any further liability or obligation to the other (except for claims under Section 2.5, which will survive).If, prior to the Closing, a Material Portion, but less than all, of the Property will be taken by condemnation, eminent domain or deed in lieu thereof or such a taking will be threatened in writing by the applicable governmental authority having jurisdiction over the Property, then in such event Buyer may cancel this Agreement by sending written notice thereof to Seller within fifteen (15) days of Buyer’s receipt of notice of such condemnation, eminent domain, or other taking, in which event the Title Company will return to Buyer the Earnest Money and thereupon neither party will have any further liability or obligations to the other (except for claims under Section 2.5, which will survive).If this Agreement is not canceled, Buyer will accept title to the Property subject to the condemnation, eminent domain or taking, in which event on the Closing Date the net proceeds of the award or payment (after payment of all actual reasonable collection costs) will be assigned by Seller to Buyer and net monies theretofore received by Seller in connection with such condemnation, eminent domain or taking will be paid over to Buyer or allowed as a credit against the Purchase Price hereunder.“Material Portion” as used herein shall mean any one or more of the following: (i) any of the parking on the Property, (ii) ingress and egress rights to the Property, (iii) a condemnation which permits either Tenant to terminate its lease, or (iv) a taking of a portion of the Property which would cost $1,000,000.00 or more to restore. ARTICLE 7 BROKERS Section 7.1Warranty .Seller represents and warrants to Buyer that no broker or finder was instrumental in arranging or bringing about this transaction except for Eastdil Secured (“Seller’s Broker”). Section 7.2Payment of Commission .At Closing, Seller will pay the commission due, if any, to Seller’s Broker, which will be paid pursuant to a separate agreement between Seller and Seller’s Broker. Section 7.3Indemnity .If any other person brings a claim for a commission or finder’s fee based upon any contact, dealings or communication with Buyer or Seller, then the party through whom such person makes his claim will defend the other party (the “Indemnified Party”) from such claim, and will indemnify the Indemnified Party and hold the Indemnified Party harmless from any and all costs, damages, claims, liabilities or expenses (including without limitation, court costs and reasonable attorneys’ fees and disbursements) incurred by the Indemnified Party in defending against the claim.The provisions of this Section will survive the Closing or, if the purchase and sale is not consummated, any termination of this Agreement. Section 7.4Marketing by Seller .From and after the Effective Date hereof, and prior to the expiration of the Contingency Period, Seller may continue to market the Property for sale through Seller’s Broker provided that any prospective purchaser or other interested party will be advised, in writing, that the Property is currently “under contract,” and no binding agreement will be executed with any third party purchaser unless and until this Agreement is canceled and terminated as provided herein. ARTICLE 8 OPERATIONS Section 8.1Ongoing Operations .During the pendency of this Agreement, but subject to the limitations set forth below, Seller will carry on its businesses and activities relating to the Property substantially in the same manner as it did before the date of this Agreement. Section 8.2New Contracts .Following the Effective Date, Seller will not enter into any contract that could create an obligation affecting the Property subsequent to the Closing, without the prior consent of the Buyer. Section 8.3Leases .Seller may not enter into amendments, expansions or renewals of the Leases without Buyer’s prior written consent, which shall not be unreasonably withheld; provided, however, no such consent shall be required and Seller shall have the right to enter into any amendments, expansions or renewals or waive any such provisions or grant any consents thereunder that are required in accordance with the current terms of the Leases. Section 8.4Loan .Seller shall punctually perform its obligations under the Loan, including making all payments of principal and interest and paying any other costs of the Loan from the Effective Date to the date of Closing as same shall become due and payable pursuant to the Loan Documents. Seller shall comply with all of Seller’s requirements and obligations under the Loan Documents with respect to the Loan from the Effective Date to the date of Closing and will not allow the Loan to go into default. Section 8.5Cooperation with Buyer’s Auditors and SEC Filing Requirements .Seller shall provide to Buyer (at Buyer’s expense) copies of, or shall provide Buyer access to, such factual information as may be reasonably requested by Buyer, and in the possession or control of Seller, or its property manager or accountants, to enable Buyer’s auditor (Deloitte & Touche LLP or any successor auditor selected by Buyer) to conduct an audit of the income statements of the Property for the year to date of the year in which the Closing occurs plus up to the three prior calendar years.Buyer shall be responsible for all out-of-pocket costs associated with this audit.Seller shall cooperate (at no cost to Seller) with Buyer’s auditor in the conduct of such audit.In addition, Seller agrees to provide to Buyer’s auditor, if requested by such auditor, existing historical financial statements for the Property, including income and balance sheet data for the Property, whether required before or after Closing.Without limiting the foregoing, (i) Buyer or its designated independent or other auditor may audit Seller’s operating statements of the Property, at Buyer’s expense, and Seller shall provide such documentation as Buyer or its auditor may reasonably request in order to complete such audit, and (ii) Seller shall furnish to Buyer such financial and other information as may be reasonably required by Buyer or any affiliate of Buyer to make any required filings with the Securities and Exchange Commission or other governmental authority; provided, however, that the foregoing obligations of Seller shall be limited to providing such information or documentation as may be in the possession of, or reasonably obtainable by, Seller, its property manager or accountants, at no material cost to Seller, and in the format that Seller (or its property manager or accountants) have maintained such information, and Seller shall not be deemed to make any representation or warranty regarding such matters and Buyer shall have no claim with respect to such matters under Section 4.1 hereof.Seller’s obligations as set forth in this Section 8.5 shall survive for a period of twelve (12) months from the Closing Date. ARTICLE 9 CLOSING Section 9.1Closing Date .Provided that all conditions thereto have been satisfied, the consummation of the sale and purchase contemplated hereby will be held on or before 1:00 pm New York time on the date which is ten (10) business days after the later of: (i) the expiration of the Contingency Period, or (ii) Assumption Approval, and if same is not a business day, then on the next business day after such date; provided, in all events Closing shall occur no later than April 30, 2008, unless the parties otherwise mutually agree; provided, however, Seller, upon three (3) business days prior written notice to Buyer, shall have the right to extend the then scheduled Closing Date for one additional period of up to thirty (30) days to permit additional time to satisfy Seller’s Closing Conditions set forth in Section 9.8 herein.Notwithstanding the foregoing, Buyer, upon five (5) business days prior written notice to Seller and upon the satisfaction of all closing conditions, shall have the right to accelerate the then scheduled Closing Date.The Closing will take place in escrow through the offices of the Title Company.The date of Closing is herein referred to as the “Date of Closing” or the “Closing.” Section 9.2Seller’s Closing Documents .Seller shall deliver to Buyer at Closing all of the following items: (a)Properly executed and acknowledged recordable grant deeds from Seller in the forms attached as Exhibit C conveying title to the Real Property and the Improvements and all of Seller’s right, title and interest in and to all rights, benefits, privileges, easements, tenements, herditaments, rights-of-way and other appurtenances thereon or in any way appertaining thereto to Buyer. (b)A Bill of Sale in the form attached as Exhibit D, duly executed and acknowledged by Seller, conveying to Buyer title to any Personal Property. (c)Seller’s properly executed affidavits in the customary form pertaining to liens, judgments, mechanic liens, bankruptcies, brokerage fees, etc. which affect the Property. (d)An Assignment and Assumption of the Lease for each of the Raytheon and DIRECTV Leases in the form attached as Exhibit E (“Lease Assignment”) duly executed and acknowledged by Seller together with the original, executed Tenant Estoppel Certificates if delivered by the Tenants. (e)An Assignment in the form attached as Exhibit F duly executed and acknowledged by Seller by which Seller will assign, without recourse, all of Seller’s rights to Buyer in and under: (i) all guaranties and warranties made by any contractor, subcontractor, materialman, supplier, or other person or entity with respect to the Improvements; (ii) the Documents; and (iii) the Licenses (the “General Assignment”). (f)A sworn statement provided by Seller that it is not a foreign person and containing such other information as may be required by Section 1445 of the Internal Revenue Code and regulations thereunder. (g)A letter to each of the Tenants from Seller advising them of the sale and directing them to pay all future rent to Buyer, at such address as Buyer directs. (h)The original Leases if in Seller’s possession and control, together with all exhibits referenced therein. (i)All original guaranties, warranties, licenses and service contracts in Seller’s possession and control bearing on the Property. (j)All construction drawings, plans and specifications in Seller’s possession or control. (k)All keys to the Property which are in Seller’s possession. (l)Possession of the Property, subject only to the rights of Raytheon and DIRECTV pursuant to their respective Leases. (m)A 1099 form. (n)The Title Company’s closing statement, duly executed by Seller. (o)Documents reasonably required by the Title Company to consummate the transaction contemplated hereby, including such documentation as the Title Company may reasonably require to evidence the authority of the Seller to convey the Property to Buyer. Section 9.3Buyer’s Closing Documents .Buyer will deliver to Seller at Closing all of the following items: (a)Any documents, instruments or authorizations necessary so as to cause the Title Company to forward the Earnest Money, and all interest earned thereon, to the Seller by wire transfer. (b)The cash payment required by Section 1.2 above, subject only to the prorations, credits and adjustments specified herein. (c)The Lease Assignment duly executed and acknowledged by Buyer. (d)The General Assignment duly executed and acknowledged by Buyer. (e)The Title Company’s closing statement, duly executed by Buyer. (f)Such other and further documentation reasonably required by the Title Company. Section 9.4Closing Costs . The following costs and expenses will be paid as follows in connection with the Closing: (a)Seller will pay: (1)The cost of preparation of the Deed and other documents of conveyance. (2)All State, County and City transfer taxes upon delivery to Buyer of the Deed. (3)Any filing fee to record the Deed. (4)The premium and all other costs and charges for the standard owner’s title insurance policy, excluding any endorsements or supplemental coverage Buyer may choose to obtain. (5)Seller’s attorneys’ fees. (6)One-half of the escrow fee charged by the Title Company. (7)All amounts required to obtain releases of any mortgages, contracts for deed, mechanic’s liens, or other liens and encumbrances against the Property which Seller is obligated to remove of record. (8)The Transfer Fee to the extent provided for under Section 1.2(b) herein, if any. (9)Such other costs as are allocated to Seller under this Agreement. (b)Buyer will pay: (1)Buyer attorney’s fees. (2)The cost to obtain the Survey. (3)The premium and all other costs and charges for any endorsements and additional coverage Buyer may chose to obtain for the owner’s title insurance policy, and any lender’s title insurance policy and endorsements or supplemental coverage obtained by Buyer. (4)All costs, fees, expenses, and mortgage registration taxes incurred in connection with any mortgage financing obtained or assumed by Buyer. (5)One-half of the escrow fee charged by the Title Company. (6)The Transfer Fee to the extent provided for under Section 1.2(b) herein, if any. (7)Such other costs as are allocated to Buyer under this Agreement. Section 9.5Taxes and Special Assessments .Real estate taxes and any other assessments affecting the Property shall not be prorated as of the Date of Closing (as such taxes are payable by Raytheon under the Raytheon Lease). Section 9.6Proration of Income and Expenses . (a)Rents.All rent under the Raytheon Lease will be prorated by the parties on a per diem basis to the Date of Closing as follows:Seller will be entitled to all income and rentals accrued prior to 12:01 a.m. on the Date of Closing and will be obligated for all expenses payable prior to the Date of Closing; and Buyer will be entitled to collect and retain all rental accrued after the Closing and will be obligated to pay all expenses payable on and after the Closing.Notwithstanding the foregoing, Buyer shall receive a rent subsidy payment in an amount equal to $37,595.56 per day for each day after January 21, 2008 until Closing, which shall be payable on June 30, 2008 at the time the Rent adjustment is made pursuant to the following sentence.Buyer hereby acknowledges that Raytheon pays a semi-annual installment of Rent in arrears on June 30, 2008, and that Rents shall be adjusted between Seller and Buyer at such time.Seller hereby acknowledges that such prorated Rent shall be paid to Seller two (2) business days following receipt by Buyer of the semi-annual installment of Rent from Raytheon. (b)Utilities.Water, sewage, fire protection inspection services, electric, telephone and all other utility charges will not be prorated as they are payable directly by Raytheon. (c)Loan Interest; Reserves.Interest payable under the Note for the month of Closing shall be prorated as of 12:01 am on the Closing Date.Seller shall be entitled to a credit against the Purchase Price for all reserves held by Lender, including those held to pay future tenant improvement allowances due Raytheon and DIRECTV, pursuant to Section 7 of the Second Amendment to Amended and Restated Sublease Agreement dated as of March 15, 2006 and Section 9.23 of the DIRECTV Lease, respectively. (d)Subsequent Adjustments.If on the Closing Date, the precise figures necessary for any of the foregoing adjustments are not capable of determination, then those adjustments will be made on the basis of good faith estimates of Seller and Buyer using currently available information, and final adjustments will be made promptly after precise figures are determined or available. Section 9.7Buyer’s Closing Conditions .Buyer’s obligations hereunder are subject to the satisfaction of the following conditions precedent and the compliance by Seller with the following covenants: (a)Seller’s Deliveries.Seller shall have delivered to the Title Company or the Buyer, as the case may be, on or before the date of Closing, all of the documents called for by this Agreement, including without limitation Section 9.2 hereof. (b)Seller’s Representations and Warranties.All of Seller’s representations and warranties made in this Agreement shall be true and correct as of the Effective Date and as of Date of Closing as if then made in all material respects, except for Exception Matters, and Seller shall have performed all of its covenants and other obligations under this Agreement. (c)Title Policy. The Title Company shall be irrevocably bound and committed to issue at Closing (or prepared to unconditionally commit to issue at Closing, with no “gap”) its title policy to Buyer, in the form agreed to in accordance with Article 5 herein, subject only to the payment of its premiums (at standard rates) for such policy as set forth herein. (d)Assumption Approval.Assumption Approval shall have been obtained. (e)Loan.No event of default, or event which with the passage of time or notice or both would result in an event of default, shall have occurred and be continuing under the Loan at Closing. (f)Tenant Estoppel Certificates.Buyer will have received, reviewed and approved a completed, executed tenant estoppel certificate from Raytheon substantially in the form attached herein as Exhibit B, orin such other form as is required by the Raytheon Lease, free from material and adverse exception, qualification or modification (the “Raytheon Estoppel Certificate”). Buyer will also have received, reviewed and approved a completed, executed tenant estoppel certificate from DIRECTV substantially in the form attached herein as
